Title: Power of Attorney from John B. Church, 3 August 1785
From: Church, John B.
To: Hamilton, Alexander


New York, August 3, 1785. Appoints Hamilton “attorney at law, my true and lawful attorney for me and in my name to my use to ask, demand, sue for, recover, and receive of and from all and every person and persons whatsoever, whom it doth shall or may concern, All and every such sum and sums of money, debts and demands whatsoever which now are due and owing and hereafter may grow due and owing unto me the said John Barker Church.”
